COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                     01-12-00692-CR
Style:                            Giovanni Mora
                                  v. The State of Texas
Date motion filed*:               October 11, 2013
Type of motion:                   Motion for extension of time within which to file appellate brief and request for order to
                                  return the record
Party filing motion:              The State
Document to be filed:             The State’s brief

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                               September 6, 2013
         Number of previous extensions granted:              1           Current Due date: October 11, 2013
         Date Requested:                                  November 11, 2013

Ordered that motion is:

                   Granted in part and denied in part
                    If document is to be filed, document due: November 12, 2013
                            The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          The State’s motion for extension of time to file its brief is granted. The State’s request for an order
          directing appellant’s counsel to return the clerk’s and reporter’s records to the district clerk’s office is
          denied. The 11-volume reporter’s record was filed with this Court on September 27, 2012, and may be
          withdrawn from the Clerk’s Office. See TEX. R. APP. P. 12.4, 37.2.




Judge’s signature: /s/ Justice Terry Jennings
                   

Panel consists of       ____________________________________________

Date: November 5, 2013




November 7, 2008 Revision